Powell, J.,
dissenting. I regret that I can not agree with my colleagues as to a reversal because of the newly discovered evidence. Personally my sympathies nearly always go out to the defendants in criminal cases, and they go out to this defendant; but as a judge I do not believe that I. can honestly say that the trial judge misjudged the importance of the alleged newly discovered testimony and abused his discretion in refusing a new trial. I am very reluctant to grant new trials for newly discovered evidence, unless it be of considerable importance.